02-12-307-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00307-CV 
 
 



My485, Inc.


 


APPELLANT




 
V.
 




Riverside Partners, LLC, d/b/a The Riverside
  Company and HealthcareFirst, Inc.


 


APPELLEES 



 
 
------------
 
FROM THE 67th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
Appellant
filed a timely notice of appeal from the trial court=s July
5, 2012 “Order Granting Defendants’ Motion For Summary Judgment Of No Liability.” 
The trial court subsequently granted appellant’s
motion for new trial on September 3, 2012, while it still had plenary
jurisdiction over the case.  See Tex. R. Civ. P. 329b(e).
On
September 5, 2012, we informed the parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before September 17, 2012, any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Appellant responded on September 11, 2012, agreeing
that the appeal should be dismissed as moot. 
Accordingly,
on this court=s own motion, we dismiss the appeal as
moot.  See Tex. R. App. P. 42.3(a),
43.2(f).
 
PER
CURIAM
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.  
 
DELIVERED:
 September 20, 2012
 
 

 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-12-00370-CV
 
 



In
  re W.H. 
 
 
 
 
 
 


§
 
§
 
§
 
 
§
 
§
 


Original
  Proceeding
 
From the 431st District
  Court
 
of
  Denton County (2001-61131-393)
 
September
  17, 2012
 
Opinion
  by Justice Gardner



 
JUDGMENT
 
This
court has considered Relator’s petition for writ of habeas corpus and is of the
opinion that relief should be granted in part.
The
trial court’s August 24 and 27, 2012 commitment orders are void to the extent
that they withhold good-time credit in connection with Relator’s thirty-six day
concurrent jail sentences.  Therefore, we modify these two commitment orders to
delete the phrase “without good time credit” in each order.  We deny all other
relief requested by Relator.
          
 
It
is further ordered that each party shall bear their own costs of this
proceeding, for which let execution issue.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
 
By_________________________________
   
Justice Anne Gardner
 




 
 




[1]See Tex. R. App. P. 47.4.